—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered December 19, 1994, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence. There was ample evidence of a physical nexus between the undercover officer and the radio sufficient to establish that the radio was taken from his person (Penal Law § 155.30 [5]). Nor was the verdict against the weight of the evidence {People v Bleakley, 69 NY2d 490, 495). The issues relating to the credibility of witnesses were properly presented for the jury’s consideration, and the record provides no basis for disturbing its determinations. Concur—Ellerin, J. P., Wallach, Williams, Andrias and Colabella, JJ.